DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on December 9, 2021, and any subsequent filings.
Claims 39-56 stand rejected.  Claim 57 has been added.  Claims 39-57 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 39-56
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.
Applicant's arguments regarding the concentration of hydrogen peroxide relative to mass concentration of peracid (Remarks, Page 9/Paragraph 2 (hereinafter "Pg/Pr")) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicant's argument that Buschmann discloses a variation of a convention peracid use (Remarks, Pg10/Pr2), Applicant offers no evidence to support the assertion yet argument cannot supplant evidence (MPEP 2145(I)).
In response to Applicant's argument regarding problems with oxidation performance (Remarks, Pg11/Pr1), the fact that Applicant has recognized another Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to Applicant's argument that Buschmann mentions a singlet oxygen but once (Remarks, Pg11/Pr3), one disclosure suffices.
As to Applicant's argument that Buschmann disclose that certain pH ranges are less stable and certain molar ratios of hydrogen peroxide to acetyl donor are not desirable and thus Buschmann cannot render the claims obvious (Remarks, Pg11/Pr3-Pg12/Pr2-Pg13/Pr2), "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments," MPEP 2123 (cite omitted).  Further, "[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use," id. (cite omitted). 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of singlet oxygen in an acetic acid solution (Remarks, Pg12/Pr2)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Applicant's argument that Buschmann does not disclose low concentration of hydrogen peroxide (Remarks, Pg13/Pr3-Pg14/Pr2), Buschmann discloses a hydrogen peroxide concentration rate "up to 30%" which includes low concentrations (Pr68).  
Applicant asserts that In re Boesch, 617 F.2d 272 (CCPA 1980), can be distinguished because Buschmann does not disclose overlapping ranges of the hydrogen peroxide to acetyl donor molar ratio and concentrations of activated hydrogen peroxide (Remarks, Pg14/Pr3-Pg15/Pr2).  Applicants further states the case is inapposite because the molar ration and concentration are not result effective variables (Remarks, Pg15/Pr2).  As to the first point, assuming arguendo In re Boesch is inapposite, "a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,"  MPEP 2144.05(I) (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985)).  Here, the ranges of the instant application and Buschmann overlap as discussed supra rendering the claims obvious.  Further, Applicant argues that Buschmann discloses optimizing the process (Remarks, Pg12/Pr3) and the Buschmann process includes reactant concentrations (Pr68).
As to Applicant's argument that Buschmann does not disclose the types of experiments to optimize properties (Remarks, Pg15/Pr3),  Buschmann discloses concentrations up to 30% indicating optimization using concentrations.
In response to Applicant's argument that there is no reasonable expectation to achieve unexpected results and advantage based, in part, on some examples from the written description (Remarks, Pg15/Pr4-Pg18/Pr1), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is  objected to because of the following informalities:  in line 3 the use of "a an" is grammatically incorrect and in line 14 the use '"an" before "treatment" is also grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 39-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 39 recites "the treatment objective is selected from the group consisting of an environment, a substrate and combinations of an environment and a substrate" yet the specification as filed does not limit the treatment objective to consisting of these two element (Pr227).
Claims not specifically mentioned contain the same limitations of the claims identified above from which they depend and thus are also rejected as reciting new matter.
The following is a quotation of 35 U.S.C. 112(b):

Claims 39-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claim 39 indicates treatment of a substrate yet the claim indicates the treatment of a substrate is an optional treatment objective.
Claims 54-57 recite the treatment objective is water, a chemical species, food times, and a hard surface, respectively, yet Claim 39 from which claims depend recites the treatment objection if either an environment or a substrate.  For purposes of examination, the treatment objective of Claims 54-57 will be interpreted as the specific treatment objective recited in the claim, an environment, or a substrate.
Claims not specifically mentioned contain the same limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-46, 50-53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0314652 to Buschmann et al. (“Buschmann”).
Applicant's claims are directed towards a method.
As to claims 39, 51, 52, and 57, Buschmann teaches a method for oxidation treatment of a substrate with a reactive oxygen species generation (See [0068], [0071]; see also 112(b) analysis), the method  comprising:
preparing an activate peracid mixture for generating reactive oxygen species including singlet oxygen (See [0026], [0027], [0038] and see [0079], the pH is adjusted to the range of 10-13, with which the claimed range overlaps and is therefore prima facie obvious, and further the pH range overlaps with the range for producing reactive oxygen species including singlet oxygen), the preparing comprising:
mixing an alkaline hydrogen peroxide solution with a acyl donor to hydrogen peroxide (See [0027], and see [0033]-[0034], the pH of the alkaline peroxide solution is at pH 10-13);
(See [0026], [0027]) to initially prepare the peracid mixture in an activated form for generating the reactive oxygen species during an oxidation treatment, the activated form of the peracid mixture comprising a pH in an activated pH range of from pH 9.5 to pH 12.5 (See [0026], [0027], [0038] and see [0079]-[0081], the pH is adjusted to the range of 10-13, with which the claimed range overlaps and is therefore prima facie obvious, and further the pH range overlaps with the range for producing reactive oxygen species including singlet oxygen),
and further provides for distributing the peracid mixture to a point of use and at the point of use applying the peracid mixture in the activated from to a treatment objective to be subjected to oxidation treatment, wherein the treatment objective is selected from the group consisting of an environment, a substrate and combinations of an environment and a substrate (See Buschmann [0071],[0072], and [00127], and see also in Fig.2, Buschmann suggests adding the PAA solution to a substrate to be to be subjected to oxidation)
and the treatment objective comprises a hard surface to be cleaned during the oxidation (See [0071]; see also 112(b) analysis supra).
Buschmann is different from claim 39 in that Buschmann does not mention that the peroxide is mixed with a molar excess of the acyl donor in a peroxide:acyl molar ratio of 1:1.25 to 1:4, and does not mention that in the peracid mixture the peroxide is less than 3%, 0.5%, or N.D. the vis-a-vis the mass concentration of peracid. As to the peroxide to acyl molar ratio, Buschmann suggests that the peroxide and acetic acid are in a stoichiometric ratio of 1:1 in the chemical equilibrium equation (See [0065], Eq. 1).  However, Buschmann suggests that the concentration/amounts of the reactants control the equilibrium constant and therefore the production of products and therefore are considered to be result effective variables (See [0067]-[0068] and equations 2A and 2B).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amounts of each of the reagents, and therefore the molar ratio between them in order to provide for a desired equilibrium ratio and production of products in desired concentrations.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences of concentration are not patentably significant unless criticality is shown.
As to the peroxide concentration versus the mass concentration of peracid in the peracid mixture, Buschmann suggests that the concentrations of the concentration/amounts of the reactants control the equilibrium constant and therefore the production of products and therefore are considered to be result effective variables (See [0067]-[0068] and equations 2A and 2B).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amounts of each of the reagents, and therefore the molar ratio between, as well as the products them in order to provide for a desired equilibrium ratio and production of products in desired concentrations.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences of concentration are not patentably significant unless criticality is shown.
As to claim 40, Buschmann teaches the method of claim 39, and further provides that the peracid mixture in the activated form comprises singlet oxygen (See [0079], at alkaline pH singlet oxygen is formed). Although Buschmann does not mention superoxide being formed, this is considered to form spontaneously due to the proper conditions being present (See e.g. instant specification [0022], and [0028] it is considered to be admitted by applicant that superoxide is formed spontaneously in activated hydrogen peroxide reactions, which are the subject of the Buschmann reference).
As to claim 41, Buschmann teaches the method of claim 39, and further provides that the acyl donor is an acetyl donor (See Buschmann abstract).
As to claim 42, Buschmann teaches the method of claim 39, and further provides that the alkaline hydrogen peroxide solution is generated from the combination of an alkali and a hydrogen peroxide concentrate (See in Fig. 3, [0030], an alkaline hydrogen peroxide solution is generated with a combination of KOH, KOOH and HOOH at alkaline pH 3, and this is concentrated since it is then diluted with makeup water).
As to claim 43, Buschmann teaches the method of claim 39, and further teaches that the alkaline hydrogen peroxide solution is generated using a molar ratio of peroxide to alkali in the range of 1:1.2 to 1:1.25. (See [0075], [0076], a ratio of 1:2 is given).
As to claim 44, Buschmann teaches the method of claim 39, in which the alkaline hydrogen peroxide solution is generated electrochemically (See in Fig. 3  and [0030], the alkaline hydrogen peroxide solution is generated, in part, in electrolytically in the cathode chamber of a cell).
As to claim 45, Buschmann teaches the method of claim 39, and wherein the peracid mixture in the activated form is distributed to the point use in at least one form selected from the group consisting of a liquid, an ice, a foam, an emulsion, a microemulsion and an aerosol (See [0070] and [0071], Buschmann suggests that PAA solution is known to be used as a liquid in hard-surface cleaning).
As to claim 46, Buschmann teaches the method of claim 44, and where that the alkaline hydrogen peroxide solution has a pH of 12 to 13 pH units, and a percent weight of peroxide in a range of 0.1 to 3 wt% (See [0077], Buschmann suggests a pH of 12, and a peroxide concentration of 1.1g/L which is the equivalent of 0.11 % by wt).
As to claim 50, Buschmann teaches the method of claim 39, and further suggests diluting and adjusting the pH after production while maintain the peracid mixture in the activated form (See Table 3, produced concentrated PAA solution is diluted and pH adjusted).  Although Buschmann does not mention the specific order of steps, providing pH adjustment and then dilution is considered to be an obvious selection of order of performing the method steps which would produce the predictable result of reducing the PAA and providing for a desired pH of the treatment solution.  See MPEP 2144.04(IV)(B), selection of any order of methods steps is prima facie obvious absent new or unexpected results.
As to claim 53, Buschmann teaches the method of claim 39, and Buschmann suggests after pH adjustment (See [0026] and [0027]), providing for distributing the peracid mixture to a point of use and at the point of use applying the peracid mixture to a substrate to be treated (See Buschmann [0071],[0072], and [00127], and see also in Fig.2, Buschmann suggests adding the PAA solution to a substrate to be to be subjected to oxidation).  Although Buschmann does not mention that the peracid mixture is applied within a few hours, Buschmann suggests that the peracid mixture is immediately used (See Fig. 2) and also that the mixture is produced on demand resulting in safer handling (See [0098]).  Accordingly, it would have been obvious to a .

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent Application Publication No. 2011/0123642 to Wilmotte (“Wilmotte”) and as evidenced by U.S. Patent Application Publication No. 2004/0134857 to Huling et al. (“Huling”) and/or U.S. Patent No. 5,817,240 to Miller et al. (“Miller”)
Applicant claim is directed towards a method.
As to claims 47, Buschmann teaches the method of claim 44, and further provides for a pH in a range of 10-13 (See cathode cycle), but does not mention activating the reactive oxygen species to produce superoxide in a molar ratio with peroxide of 0.01:1 to 10:1.  
Wilmotte is also directed to a water treatment composition which includes a peracid component (See Wilmotte abstract).  Wilmotte suggests providing a Fenton or Fenton like catalyst to activate the activation of the treatment agent (See [0050] and [0051], the stabilized peracid mixture is treated with a transition metal catalyst including iron cations)  Wilmotte suggests that the catalyst is useful to engage in a Fenton like reaction to produce hydroxyl radicals through a dismutation reaction (See [0001]-[0003], and [0007]).  
Therefore, it would have been obvious to a (See e.g. Huling Fig. 4 where superoxide is produced as part of the Fenton reaction to cause return Fe(III) to Fe(II) and/or see Miller col. 3 lines 5-20, the superoxide anion is produced spontaneously via catalyzed decomposition of peroxide with iron) and therefore would be present in the method of Buschmann and Wilmotte.  The concentration of superoxide is considered to be an obvious selection of a concentration of a process variable or an obvious optimization of a result effective concentration.  See MPEP 2144.05(II)(A), generally differences in concentration are not  patentably significant unless new or unexpected results are shown.


Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent Application Publication No. 2012/0091069 to Fischmann (“Fischmann”).
Applicant's claims are directed towards a method.
As to claims 48 and 49, Buschmann teaches the method of claim 39 wherein the peracid mixture is in the activated form, but does not mention the ORP vs. SHE.  
Fischmann is also directed to a method of treating a cooling process water using a disinfectant (See Fischmann abstract and [0040]).  Fischmann suggests that a peracetic acid disinfectant is useful to produce and ORP of 500mv or (See [0121]).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for an ORP over 500mV with the peracetic acid in Buschmann in order to provide for effective disinfection as taught by Fischmann.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  Although Fischmann does not mention that the ORP is given with respect to a standard hydrogen electrode (SHE), a person having ordinary skill would immediately envisage that the ORP is given with respect to SHE since an SHE is implicit reference electrode in the art when not otherwise specified.  Furthermore, the claimed ranges of 600, or 700 mV or more fall within the prior art range and therefore a prima facie case of obviousness exists.
Alternatively with respect to claims 48 and 49, Buschmann teaches the method of claim 39 wherein the peracid mixture is in the activated form, but does not mention the ORP vs. SHE.  
Fischmann is also directed to a method of treating a cooling process water using a disinfectant (See Fischmann abstract and [0040]).  Fischmann suggests that the ORP is a result effective variable which controls the effectiveness of the disinfection (See [0121]).  Moreover, although Fischmann does not mention that the ORP is given with respect to a standard hydrogen electrode (SHE), a person having ordinary skill would immediately envisage that the ORP is given with respect to SHE since an SHE is implicit reference electrode in the art when not otherwise specified. 
Accordingly, it would have been obvious to optimize the ORP with respect to the SHE reference electrode by controlling the ORP Of the peracetic acid solution in order to provide for a desired level of disinfecting treatment affect.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).

Claim 54-56, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent No. 5,472,619 to Holzhauer et al. (“Holzhauer”).
Applicant's claims are directed towards a method.
As to claims 54 and 55, Buschmann teaches the method of claim 39, but does not mention that the substrate is contained in water to be treated and that it is a chemical species to be oxidized in wastewater.  
Holzhauer is also directed to a method of treating a waste water using peracid mixture (See Holzhauer abstract).  Holzhauer explains that the use of the peracetic acid to treat the wastewater acts as a chemical oxidizer for chemical contaminants (See col. 5 lines 50—col. 6 lines 25 and see abstract).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide peracid mixture of Buschmann to treat a wastewater oxidizable chemicals in order to produce the predictable result of chemical oxidation of chemical contaminants as taught and demonstrated in Holzhauer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is  considered to be prima facie obvious.
As to claim 56 Buschmann teaches the method of claim 39, but does not mention that the substrate comprises food items during food processing.  
Holzhauer is also directed to a method of treating a waste water using peracid mixture and which is contains fat and meal as a food item for use in pet food (See Holzhauer abstract and see in Fig. 1; and see col. 1 lines 37-50).  Holzhauer explains that the use of the peracetic acid to treat the wastewater acts as a chemical oxidizer for chemical contaminants and facilitates removal of microbes (See col. 5 lines 50—col. 6 lines 25 and see abstract).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide peracid mixture of Buschmann to treat a wastewater containing meal and tallow food items for pet food processing in order to treat the microbes and oxidizable chemicals in order to produce the predictable result of chemical oxidation and removal of microbes as taught and demonstrated in Holzhauer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is  considered to be prima facie obvious.
Double Patenting
The terminal disclaimers filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,517,955 and 9,517,956 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779